DETAILED ACTION
This non-final rejection is responsive to the RCE filed on 03 November 2021.  Claims 8-10 and 20-30 are pending.  Claims 8 and 29 are independent claims.  Claims 8-10 are amended.  Claims 1-7, 11-16, 18, and 19 are cancelled.  Claims 20-30 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 7-9) that the cited references, specifically Graham, does not teach the newly amended limitations focusing on a server receiving data from the information processing apparatus.
Examiner respectfully disagrees.  As provided below, it is Barker which teaches the limitations in question. Graham merely provides the additional functionality of displaying the images in a temporal order.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2015/0149540 A1) hereinafter known as Barker in view of Graham (US 2004/0095376 A1) hereinafter known as Graham in view of Thapliyal (US 2016/0283586 A1) hereinafter known as Thapliyal.

Regarding independent claim 8, Barker teaches:
An information processing apparatus including apparatus circuitry configured to transmit, to a server, audio data, first time information of the audio data, image data and second time information of the image data; and  (Barker: Figs. 1-2 and ¶[0008], ¶[0039], ¶[0044]-¶[0053]; Barker teaches the interactive collaboration tool being a server (¶[0044]).   Further, participant devices are configured to execute on the client platform 202.  It is in communication with the server that receives and stores files, meeting metrics, speech-to-text, and audio archival.  ¶[0085] and ¶[0087] further teach synchronized clocks between the clients and the server in order to synchronize drawings, voice, and text packets received across the network.  Further, Fig. 4 further teaches drawing and audio correlation and transmitting the data to the server.)
the server, comprising server circuitry configured to: receive, from the information processing apparatus, the audio data, the first time information, the image data and the second time information;  (Barker: Figs. 1-2 and ¶[0008], ¶[0039],  ¶[0044]-¶[0053], ¶[0085], and ¶[0087]; Barker teaches a server that retrieves all the synchronized data that includes drawing and audio.)
obtain text data converted from the audio data; and  (Barker: Fig. 6 and ¶[0101]-¶[0102], and ¶[0104]; Barker teaches transmitting speech to text data to a server.)
...
wherein the apparatus circuitry of the information processing apparatus is further configured to control a display to: display the text data, received from the server, ...  (Barker: ¶[0092]-¶[0093]; Barker teaches displaying the drawing, audio, and text data that is received from the server.)
display the image data, received from the server, and the text data ... .  (Barker: Fig. 5 and ¶[0092]-¶[0093]; Barker teaches displaying the drawing, audio, and text data that is received from the server.)

Barker does not explicitly teach:
... in temporal order according to the first time information associated with the text data; and
... in temporal order according to the second time information associated with the image data.

However, Graham teaches:
... in temporal order according to the first time information associated with the text data; and  (Graham: Fig. 3 and ¶[0090], ¶[0098], ¶[0150], and ¶[0209]; Graham teaches displaying keyframes and associated text in a temporal order.)
... in temporal order according to the second time information associated with the image data.  (Graham: Fig. 3-6 and ¶[0098]; Graham teaches displaying keyframes and associated text in a temporal order.  The text is displayed side by side with the keyframes.  In addition, ¶[0137] teaches the user being able to draw around the keyframes.)

Barker and Graham are in the same field of endeavor as the present invention, as the references are directed to reviewing stored information that includes image and speech-to-text data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data that includes image and speech-to-text and displaying the data to the user as taught in Barker with displaying a plurality of drawings with the data displayed side by side as taught in Graham.  Barker already teaches displaying the data which includes screenshot data along with drawings and text converted from audio.  However, Barker does not explicitly teach displaying a plurality of drawings with text displayed side-by-side.  Graham provides this additional functionality.  As 

Barker in view of Graham does not explicitly teach:
store, in a memory, the text data in association with the first time information and the image data in association with the second time information, 

However, Thapliyal teaches:
store, in a memory, the text data in association with the first time information and the image data in association with the second time information,  (Thapliyal: Fig. 1 (106) and ¶[0023] and ¶[0045]; Thapliyal teaches distributing capture data to a server computing device with a memory.)

Barker, Graham, and Thapliyal are in the same field of endeavor as the present invention, as the references are directed to recording virtual sessions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data and passing it to a web server as taught in Barker in view of Graham with the web server storing that data in memory as taught in Thapliyal.  Barker already teaches sending data to a web server.  However, Barker does not explicitly teach the web server storing it.  Thapliyal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker and Graham to include teachings of Thapliyal because the combination would allow further retrieval of the data.




Regarding claim 9, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the server circuitry is configured to transmit the text data in association with the first time information to the information processing apparatus.  (Barker: ¶[0092]-¶[0093]; Barker teaches querying the server for data playback which is displayed via layered output and whiteboard.)




Regarding claim 10, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the server circuitry is further configured to generate screen data for display at the information processing apparatus, based on the text data and the first time information, and transmit the screen data to the information processing apparatus.  (Barker: ¶[0087] and ¶[0092]; Barker teaches retrieving the data from the server for viewing the saved whiteboarding data.)





claim 20, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the server circuitry is further configured to determine a type of content processing based on a type of the audio data received from the information processing apparatus and/or based on a type of the image data received from the information processing apparatus.  (Barker: Fig. 4 and ¶[0089] and ¶[0094]; Barker teaches distinguishing between slides, audio, text, and vector data (based on user’s drawings), which are further transmitted to the server.  The server stores the data in different modules.)







Regarding claim 21, Barker in view of Graham in view of Thapliyal further teaches the system of claim 9 (as cited above).

Barker further teaches:
wherein the server circuitry is further configured to manage the audio data and the image data according to a corresponding content processing identifier.  (According to the instant specification, a content processing ID is identification information for identify processing to be performed in relation to content generated or used during the event.  Barker: Fig. 4 and ¶[0089]; Barker teaches collecting vector points for a drawing and transmitting the data to the server.  Further, ¶[0090] teaches packaging the speech-to-text data and sending it to the server.  The server stores the data in different modules.)







Regarding claim 22, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the server circuitry is further configured to access the audio data and the image data via a link to a content management table.  (The claims do not further define the function of a content management table.  Per the instant specification, it is a data structure that stores various data regarding the content.  Accordingly, Barker: ¶[0050]; Barker teaches a metrics module that tracks various meeting metrics such as talk time, topic duration and other analytics.  Barker also teaches other modules that tracks voice and data storage of application states.)




Regarding claim 23, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
the first time information indicates a generation time of the audio data, and the second time information indicates a generation time of the image data.  (Barker: Figs. 4-8 and ¶[0089] and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  Accordingly, all the data (audio and image) are timestamped upon generation.) 




Regarding claim 24, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
the first time information indicates an acquired time of the audio data, and the second time information indicates an acquired time of the image data.  (Barker: Figs. 4-8 and ¶[0089] and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  Accordingly, all the data (audio and image) are timestamped upon generation.)




Regarding claim 25, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the apparatus circuitry is further configured to collect data during an event, the data including at least the audio data and the image data.  (Barker: Fig. 4 and ¶[0089]; Barker teaches collecting drawing, audio, and text data during a presentation.)




claim 26, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the image data includes a drawing that is drawn by a user during an event.  (Barker: Fig. 4 and ¶[0089]; Barker teaches collecting drawing, audio, and text data during a presentation.)




Regarding claim 27, Barker in view of Graham in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
the first time information indicates a first time that the audio data is transmitted or received, and the second time information indicates a second time that the image data is transmitted or received.  (Barker: Figs. 4-8 and ¶[0089] and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  Accordingly, all the data (audio and image) are timestamped upon generation.)




Regarding claim 28, Barker in view of Graham in view of Thapliyal further teaches the system of claim 27 (as cited above).


wherein the first time is different from the second time.  (Barker: Figs. 4-8 and ¶[0089] and ¶[0102]; Barker teaches synchronizing the client device’s time and capturing the audio stream.  Further ¶[0106] teaches that all data persisted to the disk may be time stamped and synchronized across clients.  The data received is during a presentation.  Accordingly, the system may receive the data at different times during the presentation, depending on what is being presented.)




Regarding claims 29 and 30, these claims recite a method performed by the system of claims 8-10; therefore, the same rationale for rejection applies.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145